McCarthy, J.
Appeal from an order of the Family Court of Schoharie County (Bartlett III, J.), entered August 9, 2007, which granted petitioner’s ap*1051plication, in a proceeding pursuant to Family Ct Act article 7, to adjudicate respondent a person in need of supervision.
In May 2007, a person in need of supervision petition was filed against respondent by his parents. In June 2007, a juvenile delinquency petition was filed against him by petitioner. On July 6, 2007, after respondent admitted to the sole count of the juvenile delinquency petition in satisfaction of both petitions, it was converted to a person in need of supervision petition. Following a dispositional hearing, respondent was adjudicated a person in need of supervision and placed in the custody of the Schoharie County Department of Social Services for a period of one year. He now appeals.
The only arguments advanced on appeal concern respondent’s placement. That is, respondent claims that it was not the least restrictive alternative available, and he further claims that he was not given appropriate credit for time served in a detention facility prior to placement. Inasmuch as the dispositional order expired by its own terms in August 2008, these claims are moot (see Matter of Andrew MM., 24 AD3d 1116, 1117 [2005]; Matter of Mark J., 259 AD2d 40, 43-44 [1999]). Accordingly, the appeal must be dismissed.
Rose, J.P., Kane, Kavanagh and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.